DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2004/0149171), in view of Kayali et al. (US 2003/0047114).
Regarding claim 1
Price teaches mixing an effective amount of cement with an effective amount of bottom ash, the latter consisting of a fraction having a particle size from about 0.75 inches (i.e. 19.05 mm) to about 0.003 inches (i.e. 0.08 mm) (paragraph 0014). 

Although Price does not teach the claimed size range of the ash, the size range of Price overlaps the size range of the claimed invention. Further, Price discloses using different size fractions of the bottom ash (paragraph 0014). 
Kayali directed to the use of fly ash as a concrete aggregate, teaches that the maximum ash particle size found to produce the best results in a concrete was 12 mm, and that the aggregates were then crushed to produce this maximum size and were subsequently sized into coarse, fine, and ultrafine sizes (paragraph 0042-0045). 
Kayali teaches that when making concretes using aggregate that variations in the size of the aggregate leads to inconsistency in the final product, that repeatability of the strength values and workability levels are caused by inconsistency in the aggregate used, and that one of the main factors for the inconsistency seen was the size of the aggregate used (paragraphs 0002-0003).
Kayali teaches the sieving operation and analysis of the ash aggregate showing 100 % of the particles passing through a sieve size of 13.20 mm, with 81.4 % passing then through a sieve size of 9.5 mm (Table 1). This would result in a fraction comprising 18.6 % of the aggregate separated by size with a size range of between 13.2 and 9.5 mm, which is a fraction within the claimed size range.
The skilled artisan would readily appreciate that for consistent results, the size of the particles used needs to be consistent.  Even though Kayali is using a different ash 
Regarding claim 5
The material is exposed to atmosphere, and would therefore react with this CO2 source, if such reaction takes place. Additionally, during combustion in the furnace they are reacted with a CO2 source, as the burning of the waste will produce CO2 which will be in contact with the bottom ash.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2004/0149171) in view of Kayali et al. (US 2003/0047114), as applied to claims 1-5 above, in view of Rush et al. (US 2014/0202931).
Regarding claim 2
Although, the references to Price is silent as to the aluminum content, this would be dependent upon the source of the waste to be incinerated. Also, there is always motivation to reduce the presence of metals which may be toxic and leach from materials and/or to recycle such materials. However, Rush teaches the use of waste-to-.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2004/0149171), in view of Kayali et al. (US 2003/0047114), as applied to claims 1-5 above, as evidenced by Ritchie et al. (US 2002/0090871).
Regarding claim 4
Price teaches the above composition (i.e. bottom ash and cement) being mixed with water (paragraph 0015) to form a slurry. Ritchie teaches that a slurry of Portland cement has a pH of from 11 to 14, such as from 11 to 13 (paragraph 0164). Therefore, the expected pH of the slurry of Kayali is expected to overlap with the pH of the claimed invention. Also it is noted that the use of the term “about” in the claims allows for some leeway and pH amounts of greater than 11.0 may also read on the claimed invention. 
In re Malagari, 182 U.S.P.Q. 549.
Response to Arguments
	Applicants argue against the prior art rejections.
	Applicants argue that Price teaches a mixture of two fractions of bottom ash, which does not read on the claimed composition using “consisting of” language. While this may be true it is not persuasive as Price in the passage teaches a fraction with overlapping size range as the instant invention, and before being mixed with the second fraction would consist of bottom ash with an overlapping particle size range. Further the secondary reference of Kayali gives motivation to have a fraction of bottom ash within the claimed range.
	Applicants argue that the mixture of Price could be achieved with a single sieve. This is not persuasive as the section of Price cited by the rejection and the applicants teaches a mixing step including mixing two equally weighted fractions, which could not be accomplished in a single sieve as suggested by applicants.. As such the statements in the office action are not conclusory.
	Applicants argue that the ash of Kayali is different than the ash of Price. While this may be true it is not persuasive, as it clearly suggest that the particles size of the ash is important in consistency, and the skilled artisan would appreciate that this would likely be the case irrespective of what type of ash is used.

	Applicants argue that Kayali is directed to a fraction between 12 mm and 4.75 mm. While this may be true, applicants have failed to address the other teachings of Kayali shown in the rejection which suggest a fraction having a size of 9.5 to 13.2 mm.
	Applicants argue that Kayali teaches away from the use of a size range within the claimed size range. This is not persuasive and applicants have provided no teaching or sound reasoning showing that the proposed combination would not or could not work.
	Applicants argue against the examiner’s assertion that being in air and or the furnace would allow the material to react with CO2. This is not persuasive and applicants have not shown that the material would not react with CO2, further, no such conditions for the react5ion are claimed. 
	Applicants argue that combustion reactions utilize O2 not Co2. While this may be true combustion reactions produce CO2, and the ash would be exposed to this CO2 in the furnace.
Applicants argue that Rush does not teach a composition consisting of the claimed bottom ash with the claimed aluminum content. However, it is noted that the rejection of claim 2 is based upon 3 references. Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue with respect to claim 4 that Kayali used fly ash which is different than bottom ash. While this may be true it is not persuasive as Ritchie was used to show what the expected pH would be.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734